COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  DERYL JACKSON,                                                No. 08-22-00009-CR
                                                  §
                       Appellant,                                 Appeal from the
                                                  §
  v.                                                             85th District Court
                                                  §
  THE STATE OF TEXAS,                                         of Brazos County, Texas
                                                  §
                         State.                               (TC# 19-04458-CRF-85)
                                                  §

                                         O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until September 19, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jarvis J. Parsons, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before September 19, 2022.

       IT IS SO ORDERED this 8th day of September, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.